DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 November 2022 has been entered.
Claims 1-11, 20 and 22 are cancelled. Claims 12-19, 21 and 23-33 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 12-14, 16, 18, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Massie, II et al. (US 5,490,550), in view of Charles et al. (US 3,395,744), in view of Kimura (US 3,629,253).
Regarding claims 12, 23-25, Massie discloses a cut resistant pneumatic tire having a tread 18 – (corresponds to a vehicle tire). The tire to include the use of a carcass plies with at least one body ply 14, and a single brass coated steel wire 22, see FIG-2, 3, 5 and Col 3 line 9 – (construed as a single steel cord-containing belt ply) positioned radially inward of the tread 18 and radially outward of the carcass 14.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The single steel cord-containing wire 22 is rubber reinforced with steel warp cords bi-axially woven with steel weft cords, having a making an angle of bi-axial angle of about 30° to 89°, see Col 3 line 53 - (which sufficiently discloses the claimed about 25 to about 70 degrees).
Massie does not explicitly disclose the use of synthetic pick cords connecting the steel warp cords and steel weft cords; or their elongation at break values. However, it is well known in the art that weft cords are often referred to as pick cords. And for belt packages to use synthetic materials having specified elongation at break values.
Charles discloses a woven fabric containing warp and weft threads, where the weft threads may also be referred to as pick or filling threads. And where the sole function of the weft threads is to hold the warp cords in their proper places, keeping the warp cords uniformly spaced and from touching one another, see Col 1 lines 23-32. Additionally, the weft threads are formable as a synthetic resin i.e. nylon and the like, see Col 3 lines 21-36.
Kimura discloses it is known to use synthetic materials such as polyamide (aramid), nylon and polyester yarns in tire components such as tire cords, see Col 5 lines 64-70. And where the use of synthetic materials provides excellent drawability, high Young's modulus and superior heat resistivity, see Col 1 lines 1-5. Kimura further discloses favorable measures of elongation at break of certain synthetic materials, of which polyester is 19% and nylon is 24%, see Table 9 - (corresponds to a synthetic material having an elongation at break of no less than 5% and up to about 30%
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Massie’s belt package to include weft cords as synthetic pick cords as reasonably suggested by Charles and where the synthetic cord materials have an elongation at break of 19% for polyester or 24% for nylon as taught by Kimura to provide the tire with a means for keeping the warp cords uniformly spaced and from touching one another and where the materials thereof have superior heat resistivity. 
Furthermore, with respect to the limitations of claims 23-25 having nylon or polyester cord materials: The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07. It being emphasized Charles does not limit the use of its cord material and explicitly discloses the use of polyester, nylon and combinations of other synthetics as weft material. Also, Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed pick cords (original disclosure simply includes a single example including the inventive pick cords- lack of comparative examples having non-inventive pick cords). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 13-14, 16, Modified Massie further discloses the warp and weft cords have the same construction; and have a diameter of 0.4 – 1.2 mm (which sufficiently discloses the claimed about 0.3 to about 7 mm), see depiction below, and Col 3 lines 8-9; and an elongation at break of 2% – 8% (which meets the claimed no more than 15%) and tensile strength of 1300 MPa ≈ 1300N/mm2 (which meets the claimed of at least 350 N). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 18, modified Massie discloses a weft/synthetic pick has an elongation at break of 50%, see Col 3 line 8 and where acceptable tensile strength values thereof vary over a wide range as long as it is adequate to control the warp cords and possess the necessary minimum elongation, see Col 3 lines 15-20. Furthermore, with respect to the weft/synthetic pick materials: The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07. It being emphasized modified Massie does not limit the use of its cord material and explicitly discloses all of the claimed materials. Also, Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed pick cords (original disclosure simply includes a single example including the inventive pick cords- lack of comparative examples having non-inventive pick cords).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weft/synthetic pick in the claimed manner, as reasonably suggested by modified Massie to provide the tire with the aforementioned benefits. Moreover, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Claims 15, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Massie, II et al. (US 5,490,550 – of record), in view of Charles et al. (US 3,395,744 – of record), as applied to claim 12 above, and further in view of Kou et al. (WO 2019037150A1 – of record).
Regarding claims 15, 19, 21, while modified Massie discloses the synthetic pick cords have a diameter of 0.4 – 1.2 mm (which sufficiently discloses the claimed about 0.3 to 7 mm and 0.3 to about 0.8 mm), see Massie Col 3 lines 8-9; it does not explicitly disclose the spacing of the warp and weft cords.
Kou discloses a tire suitable for optimizing the belt layer stress. This includes having a woven steel belt structure whose strands thereof have a diameter of 0.10-0.60 mm, see page 24 – para. 10; and the distance between A-strands and B-strands is 5-10 times the diameter of the strands. Therefore, for a diameter of 0.3 mm the distance between the A-strands and B-strands is approximately 1.5 mm to 3.0 mm – (corresponds to the claimed steel warp cords and steel weft cords have a diameter of about 0.3 to about 7 mm and a spacing of about 0.3 to 4 mm). Likewise, Kou discloses the C-strand distance is 1.5-10 times the diameter of the C-strand. Therefore, for a diameter of 0.3 mm the distance between the C-strands is approximately 0.45 mm to 1.5 mm – (corresponds to the claimed pick cords having a diameter of about 0.3 to about 0.8 mm and a spacing of about 0.2 to 3.5 mm and any difference in the spacing of the steel warp cords and the spacing of the steel weft cords is no more than 10%; as a difference of 0.02 is less than 10% difference).
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ with sufficient specificity the prior art anticipates the claimed range, see MPEP § 2131.03(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the woven layer of modified Massie to have space between the warp and weft elements in the claimed manner, as taught by Kou to provide the tire with a conventional woven layer suitable for optimizing belt layer stress as discussed by Kou, see page 24 – paragraph 10. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 17, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Massie, II et al. (US 5,490,550 – of record), in view of Charles et al. (US 3,395,744 – of record), in view of Feijen (US 4,867,925 – of record).
Regarding claims 17, 26-33, Massie discloses a cut resistant pneumatic tire having a tread 18 – (corresponds to a vehicle tire). The tire to include the use of a carcass plies with at least one body ply 14, and a single brass coated steel wire 22, see FIG-2, 3, 5 and Col 3 line 9 – (construed as a single steel cord-containing belt ply) positioned radially inward of the tread 18 and radially outward of the carcass 14.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The single steel cord-containing wire 22 is rubber reinforced with steel warp cords bi-axially woven with steel weft cords, having a making an angle of bi-axial angle of about 30° to 89°, see Col 3 line 53 - (which sufficiently discloses the claimed about 25 to about 70 degrees).
Massie is silent regarding pick cords connecting the steel warp cords and steel weft cords and selected from the group consisting of polyester, nylon, aramid, rayon, and combinations thereof. However, it is well known in the art that weft cords are often referred to as pick cords and for the weft/pick to be formed of synthetic materials.
Charles discloses a woven fabric containing warp and weft threads, where the weft threads may also be referred to as pick or filling threads. And where the sole function of the weft threads is to hold the warp cords in their proper places, keeping the warp cords uniformly spaced and from touching one another, see Col 1 lines 23-32. Additionally, the weft threads are formable as a synthetic resin to include blends i.e. nylon and polyester, see Col 3 lines 21-36.
Feijen discloses it is known to use both nylon and polyester yarns in tire components; whereby the use of polyester cords (PET cords) in a wide variety of tire components, includes belt layers (Abstract and Column 15, Lines 1-7). Feijen further includes exemplary polyester cord constructions (PET) having an overall linear density of 2200 dtex and a load at 5% elongation that varies between approximately 33 N and 77 N (using linear density of 2200 dtex and 5%-LASE between 150 and 350 mN/tex) (Column 5, Lines 50-62). It is evident that cord constructions having 5%-LASE between 66N and 77N, for example, necessarily satisfy the claimed invention. Additional cord constructions can include significantly larger loads at 5% elongation (given that individual yarns can have 5%-LASE as large as 600 mN/tex and linear densities as large as 2500 dtex) (Column 5, Lines 7+). Feijen specifically states that such polyester cords have uniform molecular orientations and provide a desired modulus without a reduction in strength during processing variations (Column 3, Lines 34+). One of ordinary skill in the art at the time of the invention would have recognized such polyester cords as being "sufficiently strong to permit them to withstand the stresses and strains that will be imposed thereon during handling of the fabric for purposes of calendaring, bias cutting and splicing, and building of the actual tire belt structure". Furthermore, with respect to the limitations of claims 29-33 having nylon and hybrid cord materials: The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2144.07. It being emphasized Nakasaki does limit the use of its cord material and explicitly discloses all of the claimed materials. Also, Applicant has not provided a conclusive showing of unexpected results to establish a criticality for the claimed pick cords (original disclosure simply includes a single example including the inventive pick cords- lack of comparative examples having non-inventive pick cords).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the woven layer of Massie to have pick cords as taught by Charles and where the pick cords have the claimed attributes, as taught by Feijen to provide the tire with the aforementioned benefits. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Response to Arguments
Applicant' s arguments, see pages 1-5, filed 10/31/2022, with respect to the rejection(s) of independent claim(s) 12 and 17 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant' s Argument #1
Applicant argues on Pg. 2 that: 
Massie II Is Not Properly Modified To Incorporate The Weft/Pick Of Charles: In Other Words One Of Skill In The Art Would Not Add A Third Type Of Cord From Charles to Massie Il's Structure. And that "it would not have been obvious to one of ordinary skill in the art to modify the wire layer of Massie II to have synthetic picks, as taught by Charles. In fact, based upon the teachings of Massie II, one of skill in the art would be discouraged from adding a third type of cord, i.e., the alleged synthetic picks cord of Charles" since such a third type of cord would restrict the pantograph movement that Charles discusses as important. In summary, since Massie II is not properly modified by Charles to produce a belt ply having the claimed triumvirate of cords, it is submitted that independent claims 12 and 17 are not obvious over Massie II in view of Charles.
	
Examiner's Response #1
Examiner respectfully disagrees. 
The applicant offers no support of how a so-called triumvirate of cords would restrict a pantograph movement. It being considered, the weft cords of Charles function as to keep the warp cords properly spaced apart from and touching one another. This supports a type of pantograph movement i.e. compression and expansion in a characteristic pattern. Moreover, Charles explicitly discloses weft cords are referred to as pick or filling threads and suitable for in synthetic form. Therefore, one of ordinary skill in the art would appreciate Charles for the use of a synthetic pick cord for holding the warp and other weft cords in place during compression and expansion phases of the belt layer.

Applicant' s Argument #2
Applicant Argues on Pg. 3 that:
"the attempted addition of Kimura cannot fix the essential flaw present in the combination of Massie II in view of Charles. As stated at MPEP § 2141.02(VI) "[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." Thus, the teachings of Charles that require its weft cord to have an elongation at break of at least 50% (preferably 300% or even 500% ) cannot be ignored by the Office. Thus, the combination of Massie II in view of Charles would result in a triumvirate of cords where the pick cords have an elongation at break of at least 50%. The Office cannot properly use Kimura to contradict teachings present in Charles. In fact, as previously argued by Applicant, the requirement in Charles that the elongation at break be at least 50%, preferably 300% (or more), is not merely a teaching or preference of Charles, but an essential element of Charles as evidenced by that statement therein that "[t]he critical property is the elongation" of the weft cord. Column 3, line 17".

Examiner's Response #2
Examiner respectfully disagrees. 
Prior art is suitable for all it reasonably suggest to include non-preferred embodiments, see MPEP 2123. In particular, Charles discloses it is common for synthetic materials to have elongation at break values of 12% and 15% and where the sole function of the weft threads is to hold the warp cords fixed so the warp cords will be and remain evenly spaced and not touch one another, see Col 2 lines 43-54. And where Kimura discloses synthetic materials suitable for use as tire cords provides superior elasticity and in recovery after extension, see Col 5 lines 70-71 and Col 8 lines 46-47. And further where the synthetic materials have elongation at break values within 5% - 30%, see Tables 1, 3-4, 6-9. Therefore, one of ordinary skill in the art would appreciate the teachings of both Charles and Kimura in providing a synthetic cord material having an elongation at break value within the claimed range which provides a benefit of at least superior elasticity and in recovery after extension.

Applicant' s Argument #3
Applicant argues on Pg. 4 that: 
"No explanation is provided as to how Feijen's disclosure corresponds to the claim limitation relating to the claimed elongation at break range for the pick cords. As the MPEP states, "Examiners must consider all claim limitations when determining patentability of an invention over the prior art." § 2143.03. Since an essential claim limitation of claim 17 has not been addressed in the rejection, it is submitted that no prima facie case of obviousness has been established for claim 17".
	
Examiner's Response #3
Examiner respectfully disagrees. 
"Feijen discloses it is known to use both nylon and polyester yarns in tire components; whereby the use of polyester (PET) cords in a wide variety of tire components to include belt layers. Feijen further includes cord constructions having a 5% elongation". Therefore, one of ordinary skill in the art would appreciate the use of synthetic pick cords as established by Charles and Feijen to include an elongation value of 5% (Feijen) in modification of Massie II would provide a synthetic cord sufficiently strong to permit them to withstand the stresses and strains imposed thereon during building of the tire structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749